DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims 1-9) in the reply filed on 4/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 8 is objected to because of the following informalities:  “an motor” should be a motor.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the various different actuators and connections recited in claims 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “along a longitudinal length of the pickup truck cab” which renders the claims indefinite as it implies the tracks are at the same position as the cab, but they are actually situated rearward of the cab in the bed.  Replacing “length” with direction or axis would likely alleviate this issue.
Claim 6 includes “the plurality of tracks are connected to each of the opposing compartments.”  This renders the claim indefinite as it is not clear how many tracks are required or if they must be connected to one, or both, of the compartments.  As understood, each compartment/side has a one of two tracks connected to it, but this is not clear from the claim language.
Claim 8 appears to be missing one or more words in the second line, “configured to push plate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,273,390 to Crissman.
Regarding claim 1 Crissman discloses an apparatus for moving and securing articles in a pickup truck cargo bed having opposing sidewalls, cab wall, tailgate, and floor, the apparatus comprising: a plurality of tracks (col. 4 lines 11-14 multiple tunnel members, one on each side) configured to connect to the pickup truck cargo bed, the plurality of tracks extending substantially along a longitudinal length of the pickup truck cab and defining a channel (tunnel); a push plate (10) slidably mounted to the plurality of tracks with a movement member (60), the push plate configured to stand perpendicular to the floor; and an actuator (40/46) in mechanical communication with the push plate, the actuator configured to move the push plate to a desired position in the pickup truck cargo bed; wherein the push plate, opposing side walls, and tail gate define an adjustable enclosed area (see figures 2-3).
	Regarding claim 3 Crissman discloses when activated, the actuator moves the push plate until the articles of the pickup truck cargo bed abut the push plate and either the cab wall or tailgate (movement of plate 10).  It is noted that the actual truck structure is intended use as the truck itself is not required by the claims.  Therefore, the prior art need only be capable of performing the claimed function.  See MPEP 2114.
	Regarding claim 4 Crissman discloses opposing compartments (areas formed by 12 to engage sidewalls) each configured to couple to each one of the opposing sidewalls.
Regarding claim 5 Crissman discloses each compartment is configured to be mounted onto opposing wheel wells of the pickup truck cargo bed (see figures 2-3)
	Regarding claim 6 Crissman discloses the plurality of tracks are connected to each of the opposing compartments (col. 4 lines 11-14).
	Regarding claim 9 Crissman discloses the actuator is a hydraulic piston, scissors lift, gear driver, or spiral lift (40/46).

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,945,580 to Hentes.
Regarding claim 1 Hentes discloses an apparatus for moving and securing articles in a pickup truck cargo bed having opposing sidewalls, cab wall, tailgate, and floor, the apparatus comprising: a plurality of tracks (20/21 figure 3) configured to connect to the pickup truck cargo bed, the plurality of tracks extending substantially along a longitudinal length of the pickup truck cab and defining a channel (figure 3); a push plate (30) slidably mounted to the plurality of tracks with a movement member (40), the push plate configured to stand perpendicular to the floor; and an actuator (50) in mechanical communication with the push plate, the actuator configured to move the push plate to a desired position in the pickup truck cargo bed; wherein the push plate, opposing side walls, and tail gate define an adjustable enclosed area (see figure 2).
	Regarding claim 2 Hentes discloses the movement member is a roller (40).
Regarding claim 3 Hentes discloses when activated, the actuator moves the push plate until the articles of the pickup truck cargo bed abut the push plate and either the cab wall or tailgate (see figure 2).  It is noted that the actual truck structure is intended use as the truck itself is not required by the claims.  Therefore, the prior art need only be capable of performing the claimed function.  See MPEP 2114.
	Regarding claim 7 Hentes discloses the plurality of tracks are connected to the floor of the pickup truck cargo bed (see figure 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crissman in view of US 2014/0219755 to Lambert.
Crissman discloses all the limitations of the claim except the actuator is an motor is connected to the push plate with a cable, the motor configured to push plate to the desired position when activated.
	Lambert teaches a push plate ejector mechanism including the actuator is an motor (302) is connected to the push plate with a cable (312), the motor configured to push plate to the desired position when activated in order to move the blade with lower cost components (para 0020).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Crissman to include the actuator is an motor is connected to the push plate with a cable, the motor configured to push plate to the desired position when activated, as taught by Lambert, in order to move the blade with lower cost components.  Additionally, doing so merely entails substituting one known actuator arrangement for another to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited prior art shows similar blade movement devices or devices for moving dividers/tool boxes within cargo beds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619